Citation Nr: 1632981	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  14-28 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Andrew Fain, Agent


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1989 to April 1992, and he received decorations including the Southwest Asia Service Medal with Three Bronze Stars, Kuwait Liberation Medal, and the Combat Infantryman Badge.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System have been reviewed. 

The Board notes that the Veteran did not perfect his appeal for entitlement to an increased rating for posttraumatic stress disorder (PTSD).  See August 2014 Form 9 (limiting his appeal to the matter of TDIU).  Thus, this issue is not before the Board at this time. 


FINDINGS OF FACT

1.  The Veteran's service-connected disability is currently PTSD, rated as 70 percent disabling.  

2.  The Veteran is rendered unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD. 


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the Board is granting entitlement to TDIU, as discussed below, any error as to the duties to notify and assist as to this matter is harmless error and discussion regarding the same is unnecessary.   Further, any error as to the 

Total disability based on individual unemployability exists where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  When the schedular rating is less than total, a TDIU may be assigned if the Veteran meets certain schedular criteria under 38 C.F.R. § 4.16(a) and is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one service-connected disability, this disability shall be ratable at 60 percent or more.  38 C.F.R. § 4.16(a).

When determining whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran's service-connected disability is currently PTSD, rated as 70 percent disabling for the entire appeal period.  Thus, the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) are met, as the Veteran's PTSD is rated as more than 60 percent for the entire appeal period. 

Further, the Board finds that the evidence supports a finding that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected PTSD.  The Veteran reports that his symptoms of his PTSD preclude employment.  The Veteran is competent to report his symptoms, education history, and work history, and the Board finds that these reports are credible.  

The evidence shows that Veteran has not been employed during the entire appeal period.  The Veteran attended some college.  See April 2010 and October 2010 VA examinations.  Prior to service, the Veteran had experience as a janitor, on a fishing boat, and in a restaurant from the years 1986 to 1988.   See October 2010 VA examination.  He served in the infantry in service.  See October 2010 VA examination.  He has experience in construction and painting.  See July 2010 VA examination for joints (Veteran reported that was laid off in 2008 from construction and painting).  

The Veteran has reported that due to fights on the job and irritability, he was fired from many jobs prior to the appeal period, and he has been unable to secure and maintain employment during the appeal period.  For example, on VA examination in October 2010, the Veteran reported that he is currently unemployed, but that he had worked in construction for 1 to 2 years, and his irritability caused him to be fired several times.  The Veteran also reported being fired in previous jobs due to physical altercations on the job.  See August 2014 Form 9.  A March 2011 VA Form 21-4192 from Service Painting shows that the Veteran was terminated after about 7 months for violation of company policy and misconduct in December 2006.  Further, as the Veteran's agent pointed out in the June 2012 notice of disagreement, the Veteran's job at Metro Caulking in 2007 was for only for about 3 and half months.  See March 2011 VA Form 21-4192 from Metro Caulking.  The Veteran reports that he has been unable to obtain employment since his last job [prior to the appeal period].  See June 2012 agent's statement.  

On VA examinations in April 2010 and October 2010, the VA examiners each reported that the Veteran has symptoms of irritability and angry outbursts due to PTSD. On VA examination regarding TDIU in August 2011, the Veteran reported that he has not worked for a few years.  He stated that he was in the construction business, and he got into fights at work a lot [prior to the appeal period], and he reported that he does not have the motivation to do any work. The examiner noted that the Veteran's PTSD symptoms include irritability or outbursts of anger, difficulty concentrating, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  

The Board acknowledges that the August 2011 VA examiner stated that the Veteran should be able to obtain and maintain gainful employment in the physical and/or sedentary sectors due to PTSD.  However, the August 2011 VA examiner did not support this opinion with findings or rationale.  Further, the determination as to the same is a legal determination for adjudicators to make rather than a factual finding to be answered by health care professionals.  See generally Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  

On review, given the above discussed VA examiner's medical findings regarding the Veteran's symptoms of PTSD, and given the Veteran's history of being fired from multiple jobs due to his PTSD symptoms and his current unemployment status, the Board finds that the evidence shows that the Veteran's service-connected PTSD renders him unable to perform the social and interpersonal tasks that are required in a work-like setting in which the Veteran has work experience, namely construction worker and painter.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Because the Veteran meets the schedular criteria under 38 C.F.R. § 4.16(a) and is unable to secure or follow a substantially gainful occupation as a result of service-connected PTSD, entitlement to a TDIU is warranted for the entire appeal period.  38 C.F.R. §§ 3.340, 3.341, 4.16.


ORDER

Entitlement to a TDIU due to service-connected disability is granted for the entire appeal period, subject to the law and regulations governing the payment of VA compensation benefits.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


